DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments and amendments, filed 12/15/2021, with respect to the outstanding specification objection have been fully considered and are persuasive.  The specification objections has been withdrawn. 
Applicant’s arguments and amendments, filed 12/15/2021, with respect to the outstanding claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 
Applicant’s arguments and amendments, filed 12/15/2021, with respect to the Double Patenting have been fully considered.  While it is true the present application has the earliest effective US filing date, the examiner cannot discount any patent term adjustments resulting in the current application requiring a terminal disclaimer. 
Applicant’s arguments, filed 12/15/2021, with respect to previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “(wherein Y does not include…)” The parentheses should be removed to make it clear this limitation is not optional.
Claim 1 recites “wherein at least one substituent…” This should be amended to positively recite that the substituents may be the substituents of the carbazole derivative, and the azepine derivative (Formula 2e and Formula 2f already have substituents defined by R16 and R17). 
Appropriate correction is required.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/012573 (reference application; published as Shin, et al., US-20210246308-A1), in view of Sugioka, et al., JP-2017066289-A.
Although the claims at issue are not identical, they are not patentably distinct from each other because any differences based on the polymer would have been obvious to one of ordinary skill in the art over Sugioka for the reasons described in the 35 USC §103 rejections.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, in view of Sugioka, et al., JP-2017066289-A.

Claim 1. Fennimore teaches a composition (system described @ ¶¶8-13 wherein first electroactive material is a polymeric hole-transport material, and facilitation additive does not contain claimed moiety) comprising:
a high-molecular-weight compound (hole transport material, which may be a homopolymer or copolymer, with or without crosslinkable groups; see ¶¶74-84)
a non-arylamine-based low-molecular-weight compound represented by Formula 2 (facilitation additive according to Formula VIII; see ¶¶206-251 and/or Facilitation additives described at ¶411);
in Formula 2, Y is a substituted or unsubstituted aryl group (which falls within the claimed scope of a C3-C60 carbocyclic group), 
wherein Y does not include the claimed moiety,
and o is an integer of 2 or more (see compounds),
and a solvent (liquid medium; see ¶¶252-257);
the non-arylamine-based low-molecular-weight compound represented by Formula 2 has a molecular weight of about 10,000 or less (see ¶¶176-177, as well as specific examples @ ¶411),
and *, *′, and *″ each indicate a binding site to a neighboring atom.
Fennimore does not teach a high-molecular-weight compound represented by Formula 1; instead, Fennimore teaches the hole-transport material may be a copolymer, which may have arylamino groups (see ¶¶74-84), and suggests a copolymer having carbazolyl and arylamino groups, but not specifically an alternating copolymer (see ¶82, and random copolymer of Formula III, where X=Ar=phenyl, and M=carbazole; see ¶¶99-102. Claims require an alternating copolymer).
Sugioka teaches high high-molecular-weight compounds, which are alternating copolymers of arylamine monomers and silyl monomers, including general and specific examples (polymer 6 is copolymer of monomer 7 and monomer 2, with monomer 4 as terminal structural unit; likewise, see combination 5 in Table 1 @ p. 18):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This polymer is useful as a host of an EL element, and additionally may be used as the active material in an organic thin film transistor, which is the same utility taught see Abstract).
Thus, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Fennimore’s hole-transporting polymer with that of Sugioka’s, in order to use a polymer with a high luminous efficiency and emission lifetime.
Additionally or alternatively, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Fennimore’s hole-transporting polymer with that of Sugioka’s, as this would have been the simple substitution of one known element with reasonable expectation of success (in this case, one hole-transporting polymer useful for EL devices and organic TFTs for another, with reasonable expectation suggested by structural similarity, insofar as both polymers are arylamine-containing polymers, with similar utility, and Fennimore contemplates the use of hole-transporting polymers in general). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use Fennimore’s facilitation additive with Sugioka’s polymer, as this would have been the use of a known technique to improve similar products in the same way, or application of a known technique to a known product ready for improvement to yield predictable results (in this case, the facilitation additive increases the solvent resistance of the electroactive layer, and it would be presumed that it could be used with Sugioka’s polymers to improve solvent resistance, insofar as both references teach arylamine-containing polymers, with similar 
The above compound is a high-molecular-weight compound represented by Formula 1, wherein in Formula 1:
m is 1,
X is Formula 2f, wherein in Formula 2f:
R17 is hydrogen, and a1 is 1 to 4, and two hydrogen sites in Formula 2e are binding sites to neighboring atoms
R1 and R2 are N/A, Ar is a substituted C6 aryl group (see ¶¶85-89),
k and I are each 0,
and n is an integer of 30 or more (while not the case in the specific polymer, Sugioka teaches the average molecular weight may be 500 or more and 1000000 or less, and the weight average molecular weight may be 1000 or more and 1000000 or less, which gives weights which overlaps with the claimed range of n, and thus, at the effective filing date, it would have been obvious to one of ordinary skill in the art to have this molecular weight, as Sugioka teaches this is a suitable molecular weight / weight average molecular weight for the polymer),
and at least one substituent is a C4 alkyl group. 

Claim 2. Modified Fennimore teaches or suggests the composition of claim 1, wherein the high-molecular-weight compound represented by Formula 1 has a while not the case in the specific polymer, Sugioka teaches the average molecular weight may be 500 or more and 1000000 or less, and the weight average molecular weight may be 1000 or more and 1000000 or less, which gives weights which overlaps with the claimed range of n, and thus, at the effective filing date, it would have been obvious to one of ordinary skill in the art to have this molecular weight, as Sugioka teaches this is a suitable molecular weight / weight average molecular weight for the polymer).

Claim 3. Modified Fennimore teaches or suggests the composition of claim 1, wherein the non-arylamine-based low-molecular-weight compound represented by Formula 2 has a molecular weight of about 100 to about 8,000 (overlaps with claimed range of “less than 2,000” and/or “between 2,000 and 10,000”; see ¶¶176-177).

Claim 5. Modified Fennimore teaches or suggests the composition of claim 1, wherein X is Formula 2f.

Claim 6. Modified Fennimore teaches or suggests the composition of claim 1, wherein Ar is represented by Formula 3a:
wherein, in Formulae 3a, R16 is hydrogen or a C4 alkyl group, 
a2 is an integer from 1 to 4,
and * indicates a binding site to a neighboring atom.

Claim 7. Modified Fennimore teaches or suggests the composition of claim 1, wherein Y is represented by Formula 4a (in Formula VIII, Ar may be preferably phenyl, see ¶212, Formula IX @ ¶¶224-232, Formula X @ 233-237):
wherein, in Formula 4a, R19 is selected from hydrogen, deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C1-C60 heteroaryl group, —Si(Q1)(Q2)(Q3), and 
a3 is an integer from 2 to 4 (see definition of prior art R6 @ ¶224).

Claim 8. Modified Fennimore teaches or suggests the composition of claim 1, but not wherein the polymer is one of the claimed compounds. However, modified Fennimore’s polymer, i.e. Sugioka’s polymer, is a homolog of Compounds 30 and 32, and differs by the length of the alkyl group on the arylamine compound, and Sugioka teaches that, in general, structural unit L2 has substituent R, which may be a C1-C22 alkyl group (see also example 5 @ Table 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the arylamine-based lowhighmolecular-weight compound be one of Compounds 30 and 32, as one of ordinary skill in the art would have made the homologs in the expectation that compounds similar in structure would have similar properties. See MPEP §2144.09.


Claim 9. Modified Fennimore teaches or suggests the composition of claim 1, but not wherein the non-arylamine-based low-molecular-weight compound represented by Formula 2 is one selected from Compounds A1 to A5.
However, claimed compound A1 is a homolog of FA-13 (see ¶411), and claimed compound A2 is a homolog of FA-1 (see ¶411, as well as ¶¶175-251, suggesting homology by repeat addition of phenyl group).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the non-arylamine-based low-molecular-weight compound represented by Formula 2 is one selected from Compounds A1 to A2, as one of ordinary skill in the art would have made the homologs in the expectation that compounds similar in structure would have similar properties. See MPEP §2144.09.

Claim 10. Modified Fennimore teaches or suggests the composition of claim 1, wherein the solvent is selected from toluene, anisole, ethyl acetate, and methylene chloride (see ¶¶256-257).

Claim 11. Modified Fennimore teaches or suggests the composition of claim 1, wherein a weight ratio of the high-molecular-weight compound represented by Formula see ¶267).

Claim 12. Modified Fennimore teaches or suggests the composition of claim 1, wherein the composition has a concentration of about 1% to about 10% (see ¶268, ¶307).

Claim 13. Modified Fennimore teaches or suggests a method of preparing an organic layer, comprising: providing the composition of claim 1 to a substrate; and drying the composition at a temperature of about 150 °C to about 300 °C (see ¶¶175-184, as well as Process 1 @ ¶¶258-297, Process 2 @ ¶¶298-336).

Claim 14. Modified Fennimore teaches or suggests the method of claim 13, wherein the composition is dried for about 1 minute to about 30 minutes (see ¶282, ¶322).

Claim 15. Modified Fennimore teaches or suggests an organic layer (layer produced after applying layer and baking; see ¶¶175-184, as well as Process 1 @ ¶¶258-297, Process 2 @ ¶¶298-336) comprising… (see limitations for claim 1, above)

Claim 16. Modified Fennimore teaches or suggests an organic light-emitting device (see Figs. 4/5 and ¶¶337-357
a first electrode (anode 110/210);
a second electrode facing the first electrode (cathode 160/260);
and the organic layer of claim 15 between the first electrode and the second electrode, the organic layer comprising an emission layer (120/220, 130/230, 140/240, 150/250; 140/240 is emission layer, and comprises the layer; see ¶¶345-347).

Claim 17. Modified Fennimore teaches or suggests the organic light-emitting device of claim 16, wherein:
the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises i) a hole transport region between the first electrode and the emission layer, the hole transport region comprising a hole injection layer (120/220) and a hole transport layer (130/230);
and ii) an electron transport region between the emission layer and the second electrode, the electron transport region comprising an electron transport layer (150/250).

Claim 18. Modified Fennimore teaches or suggests the organic light-emitting device of claim 17, wherein:
the high-molecular-weight compound represented by Formula 1 and the non-arylamine-based low-molecular-weight compound represented by Formula 2 are comprised in the hole transport region (130/230; see ¶¶345-347).

Claim 19. Modified Fennimore teaches or suggests the organic light-emitting device of claim 17, wherein:
the high-molecular-weight compound represented by Formula 1 and the non-arylamine-based low-molecular-weight compound represented by Formula 2 are comprised in the hole transport layer (130/230; see ¶¶345-347).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, in view of Sugioka, et al., JP-2017066289-A, as applied to claim 16, above, and further in view of Hwang, et al., US-20070231503-A1.

Claim 20. Modified Fennimore teaches or suggests an electronic apparatus comprising:
a thin-film transistor (see ¶¶271-272);
Fennimore does not explicitly teach the organic light-emitting device of claim 16, wherein the thin-film transistor comprises a source electrode, a drain electrode, an active layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected to one selected from the source electrode and the drain electrode of the thin-film transistor, although this is how active-matrix OLED displays are typically implemented.
Hwang teaches this is a suitable configuration for OLEDs in display devices (see ¶108).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugioka, et al., US-20200185610-A1, teaches alternating copolymers having X=carbazolylene groups and aromatic amine groups as claimed (see c1 @ ¶¶267-269, e1 @ ¶270, e2 @ ¶271, etc., as well as general disclosure @ ¶¶97-98; the comparative/prior art compounds, e.g. c1 could likely be tracked down and used in the rejection of claim 1), and claims could also be rejected over Fennimore in view of Sugioka.
Cheng, et al., US-105778058, teaches alternating copolymers having X=aridinylene/Formula 2e and aromatic amine groups as claimed (see I-VI @ ¶62; there’s a proviso that there’s an electron-withdrawing group, which probably doesn’t cut the mustard for claim 8
Radu, et al., US-20160329497-A1, teaches copolymers having X=carbazolylene groups and aromatic amine groups as claimed, further polymerized with other monomers, and the copolymers may have facilitation additives as described by Fennimore (see ¶312).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721